OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
HOE. Charles I:.Theobsld, ?a@~ 2.


those uxpressly or aplledly oonierred upon them by
law, - that is, by tfic corM.itutbon and etatutere or
the state."  (Tax. CTur., Vol. il, SOC. 37, p.p. 564-
565.)

        *The jurisdiotion of Com&mlonere*    Court6 ia
llxnIted.to strictly *county buslnese,* and the legis-
lature has no authmity to enlarge their power8 or
jurlIadiotion. Any attei-fl to ootier upon the oourt jur-
lsdlotica or a mtter which la not *county badness*
i8void+*r*~            crer.   Jllr.,   To&   u,   pap*film-566).
            Attvbr  a nioat earetul and oxlaa~tiYe utudy of
:thh    ~:quaubloll lm hat. beaa unable to find any amlorl~
~ty,,:+zipreu
           ~1:lmplled,nbiahwo uld
                                luttmr3.mShe~eoti-
tbrrraaiirdmera of QalYeatal
                           ootmty,Texasto expend
momy r0r?ths,payrnmt0r ur0-g~~~~ we are wiabx0
fo &Y.ssdwsy
           authorityuhlsih
                         wouldal.aaaiSy
                                      th% a.pub
if\pg:.u
..-
 L-.:.
    _.y
      I la o ua bty
                  udno u”*
                     +ti
            Tlwrsfore, a re
                          r eup eo t@ advised,
                                      il.ly that
At Air thu opinion     thh
                      or     do-t       that th6 cwulttr
uculauulma8~‘uourt     of QdLneton,   Teru   do.& not haqo
asithbrlty       to
              employ llfetgardu    Sor the .Uamwstar
b.a@i land pay moh 3Uequards      for their  -somleeu -at
al O~guIq fund&